DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 6, filed 03/23/2021, with respect to 35 U.S.C 112(b) have been fully considered and are persuasive.  The 112(b) rejection of claims 1-2 and 16 (Note: claims 3-6, 8, 13-15, and 17-20 have been cancelled) have been withdrawn. 
Applicant's arguments, see pages 6-7, filed 03/23/2021, with respect to 35 U.S.C 102 have been fully considered but they are not persuasive.  Claims 7 and 9-10 continue to be anticipated by Timms (WO 2010/118476).  Applicant argues that while Timms generically discloses adjusting the rotation speed of its impeller, [Timms] fails to disclose that this occurs while the impeller is displaced in a second position.”  Examiner 
Applicant’s arguments, see pages 7-9, filed 03/23/2021, with respect to 35 U.S.C 103 have been fully considered but they are not persuasive.  Claims 1-2 continue to be obvious over Timms (WO 2010/118476) and Dur, et al. (WO 2016/187057).  Claim 16 continues to be obvious over Timms (WO 2010/118476) in view of Nestler, et al. (WO 2017/120453).  Please see rejections below.

Claim Objections
Claim 1 objected to because of the following informalities:  
Line 16: “reducing a speed” should be changed to “reduce a speed”.
Line 19: “increasing the speed” should be changed to “increase the speed”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-2, 7, 9-10, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 recites the limitation “increasing the speed of the impeller from the reduced speed to a normal operating speed”.  Claim 7 recites the limitation “increasing the speed of the impeller relative to the initial speed when the impeller is in the primary position”.  Claim 16 recites the limitation “increasing the speed of the impeller when the impeller is in the first predetermined position”.  Claims 2 and 9-10 are rejected due to their dependency on rejected claims.
 Each of claims 1, 7, and 16 recite the action of increasing the speed of the impeller and points to paragraph [0062] of the application as providing support for this limitation.  However, paragraph [0062] only mentions that “In the safe position, the speed of the impeller may also be reduced.”  There is no mention of speed of the impeller being increased in this paragraph of the application’s specification or at any other location in the application’s specification.  Thus, the subject matter regarding increasing the speed of the impeller is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors had possession of the claimed invention at the time the application was filed.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the reduced speed" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  Consider changing line 16 to “reducing a speed of the impeller in the second position to a reduced speed”.
The term "a normal operating speed" in claim 1 (line 19) is a relative term which renders the claim indefinite.  The term "normal operating speed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for a “normal operating speed” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.
*Note: Claim 2 is rejected due to its dependency on rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Timms (WO 2010/118476).
Regarding claim 7, Timms teaches (Figure 1A, elements 141, 142, 151, 152, and 130A; Figures 2 and 4) a method of controlling an implantable blood pump including a housing having a proximal portion including an inlet cannula, a distal portion including an outlet, and an impeller therein (Page 10, line 26 - Page 11, line 10; Page 16, lines 15-19), the method comprising: detecting when a pressure in the housing exceeds a pressure threshold (Page 7, lines 4-24); displacing the impeller axially in a distal direction from a primary position to a secondary position different than the primary position in response to the pressure exceeding the pressure threshold indicative of suction (Page 7, lines 4-24; Page 8, lines 6-12, 23-27; Page 22, lines 8-16 – reduction in flow as a result of a decrease in the pumping effect, i.e. suction); (Figure 2, element 230) executing a maintenance control command to maintain the impeller in the new balance position that is offset from the axial central position, i.e. maintaining the impeller in the secondary position); reducing a speed of the impeller relative to an initial speed when the impeller is in the secondary position (Page 23, lines 17-29 – The controller can adjust the rotation speed of the impeller and control the axial position of the impeller); detecting a non-suction pressure condition of the blood pump (Page 22, lines 8-16 – The process of restoring the normal pressure differential will return the impeller to the normal balance position axially centered within the cavity, i.e. due to the decrease in flow (suction) being restored); and displacing the impeller axially in a proximal direction from the secondary position to the primary position when the non-suction pressure condition is detected (Page 8, lines 6-12; Page 22, lines 8-16 – The process of restoring the normal pressure differential will return the impeller to the normal balance position axially centered within the cavity, i.e. due to the decrease in flow (suction) being restored); and increasing the speed of the impeller relative to the initial speed when the impeller is in the primary position (Page 23, lines 17-29 – The controller can adjust the rotation speed of the impeller and control the axial position of the impeller).
Regarding claim 9, Timms teaches (Figure 1A, elements 141, 142, 151, 152, and 130A; Figures 2 and 4) the method of Claim 7 (Page 10, line 26 - Page 11, line 10; Page 16, lines 15-19), (Figure 1A, elements 121, 122A, 123, and 124A) further comprising moving the impeller axially in the distal direction away from a mechanical stop defined by an inner tube (Page 19, lines 4-21), (Figure 1A, elements 110 and 120) the inner tube being surrounded by the inlet cannula (Page 16, lines 15-19).
Regarding claim 10, Timms teaches (Figure 1A, elements 141, 142, 151, 152, and 130A; Figures 2 and 4) the method of Claim 9 (Page 10, line 26 - Page 11, line 10; Page 16, lines 15-19), (Figure 1A, elements 100A, 122A; Figure 14C; elements 21c, 151, and 152) further comprising moving the impeller between 0.1 and 1.5mm away from the mechanical stop (Page 31, line 16 - Page 32, line 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Timms (WO 2010/118476) in view of Dur, et al. (WO 2016/187057).
Regarding claim 1, Timms teaches (Figure 1 A, element 100A) a blood pump system (Page 6, line 20- Page 7, line 3) comprising: an implantable blood pump  lines 8-12; Page 16, lines 15-19); and (Figures 5-6; elements 130, 171, and 172) a motor for rotating the impeller (Page 26, line 26- Page 27, line 4); and (Figure 1A, element 190) a controller including a control circuit (Page 6, line 20- Page 7, line 3; Page 7, lines 20-24; Page 17, lines 12-15), the control circuit being in communication with the blood pump and being configured to detect a pressure across the pump when the pressure crosses a pressure threshold indicative of suction (Page 7, lines 4-24; Page 22, lines 8-16 – reduction in flow as a result of a decrease in the pumping effect, i.e. suction), and, in response to the pressure crossing the pressure threshold indicative of suction, the controller being configured to displace the impeller from a first position to a second position different than the first position using a vector control method (Page 7, lines 4-24; Page 8, lines 6-12; Page 22, lines 8-16); maintain the impeller in the second position when the pressure crosses the pressure threshold indicative of suction (Page 8, lines 6-12; Page 21, lines 20-27 – new balance position that is offset from the axial central position, i.e. maintaining the impeller in the secondary position); reducing a speed of the impeller in the second position (Page 23, lines 17-29 – The controller can adjust the rotation speed of the impeller and control the axial position of the impeller); and displace the impeller from the second position to the first position when the pressure crosses the pressure threshold indicative of a lack of suction (Page 8, lines 6-12; Page 22, lines 8-16 – The process of restoring the normal pressure differential will return the impeller to the normal balance position axially centered within the cavity, i.e. due to the decrease in flow (suction) being restored); and increasing the speed of the impeller from the reduced speed to a normal operating speed (Page 23, lines 17-29 – The controller can adjust the rotation speed of the impeller and control the axial position of the impeller).
However, Timms does not teach the limitation of instant claim 1 that is the housing defining a housing axis extending from the inlet to the outlet.
On the other hand, Dur teaches (Figure 2, elements 202, 204, 206, and 208 of Dur) the housing defining a housing axis extending from the inlet to the outlet (Paragraph [0038] of Dur);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature of the housing defining a housing axis extending from the inlet to the outlet as Dur teaches such a method. While Timms does teach the components of a housing, an inlet, and an outlet, there is no explicit teaching of these features being located in a line to form an axis. Implementing a housing axis extending from the inlet to the outlet would allow blood to flow in one direction and would also allow for a motor stator to be positioned about the blood flow path between the inlet and outlet in order to generate a magnetic field for suspending the impeller within the blood flow path (paragraphs [0024] and [0038] of Dur). Therefore, claim 1 is unpatentable over Timms and Dur, et al.
Regarding claim 2, Timms as modified teaches (Figure 1A, element 100A) the blood pump system of Claim 1 (Page 6, line 20- Page 7, line 3), (Figure 1A, elements 110 and 120) wherein the housing includes an inlet cannula defining the inlet and an inner tube surrounded by the inlet cannula (Page 16, lines 15-19), (Figure 1A, elements  Figure 14C; elements 21c, 151, and 152) and the second position is a distance away from the mechanical stop in a direction toward the outlet, the distance away being between 0.1 and 1.5mm from the mechanical stop (Page 19, lines 4-21; Page 31, line 16 - Page 32, line 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features of instant claim 2 as Timms teaches such features in a heart pump controller for controlling the flow of blood. Timms teaches a housing and cavity which are equivalent to the inlet cannula and inner tube described in instant claim 2 (Page 16, lines 15-19). Timms also teaches wherein the cavity contains cavity surfaces which can be interpreted as a mechanical stop (Page 19, lines 4-21). Timms also teaches wherein the second position is a distance away from a cavity surface in the direction of an outlet (Page 19, lines 4-21). Timms teaches that when the impeller moves to a second position, there is a clearance of 0.2 mm in regards to one surface of the cavity and a clearance of 0.8 mm in regards to the other (Page 31, line 16 - Page 32, line 7). Therefore, claim 2 is unpatentable over Timms and Dur, et al.
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Timms (WO 2010/118476) in view of Nester, et al. (WO 2017/120453).
Regarding claim 16, Timms teaches (Figure 1A, elements 121, 122A, 123, 124A, and 130A; Figures 2 and 4) a method of controlling an implantable blood pump including a housing having a proximate portion including a mechanical stop, a distal The controller can adjust the rotation speed of the impeller and control the axial position of the impeller) and increasing the speed of the impeller when the impeller is in the first predetermined position (Page 23, lines 17-29 – The controller can adjust the rotation speed of the impeller and control the axial position of the impeller).
However, Timms does not teach the limitations of instant claim 16 that is the method comprising: detecting when the impeller is within a first predetermined distance from the mechanical stop indicative of a suction condition; and displacing the impeller axially in a distal direction from the first predetermined position to a safe position away from the mechanical stop; executing a maintenance control command to maintain the impeller within the second position; detecting a clearance of the suction condition of the blood pump; and displacing the impeller axially in a proximal direction from the second position to a non- suction position.
On the other hand, Nestler teaches the method comprising: detecting when the impeller is within a first predetermined distance from the mechanical stop indicative of a suction condition (paragraphs [0110]-[0112], [0121] – an increase in left ventricular pressure leads to a net hydraulic force towards the right cavity, i.e. causing a decrease force/flow in the left cavity, indicative of suction); and (Figure 1C-1D, elements 120, 140, and 150; Figure 3) displacing the impeller axially in a distal direction from the first predetermined position to a second position away from the mechanical stop (paragraph [0120]-[0121] of Nestler); executing a maintenance control command to maintain the  An increase in left ventricular pressure leads to a net hydraulic force towards the right cavity, i.e. causing a decrease force/flow in the left cavity, indicative of suction. Once the pressure and flow are counteracted, there is an indication that the impeller is at the target position, i.e. clear of the suction condition, as seen in elements 300 and 310 of Figure 3); and (Figures 4A and 4B) displacing the impeller axially in a proximal direction from the second position to a non-suction position (Paragraphs [0120]-[0121] of Nestler).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the method steps of instant claim 16 as Nestler teaches such method steps. Nestler teaches a method of controlling an axial position of an impeller in a heart pump wherein the controller causes changes in axial stiffness of the bearing, which also serves as the mechanical stop, when the impeller gets closer to a positional limit (paragraphs [0110]-[0112] of Nestler). Nestler also teaches that when the impeller crosses a positional limit, the controller can adjust the current of the magnetic bearing to repel the impeller, thus moving the impeller axially in a distal direction back to a second position away from the mechanical stop (paragraph [0120]-[0121] of Nestler).  Nestler’s method of controlling an axial position of an impeller in a heart pump can increase axial stiffness of the impeller in order to reduce axial responsiveness and thereby avoiding the impeller passing beyond limits and impacting the housing (paragraph [0111] of Nestler). Nestler’s method also incorporates a step of determining if the impeller is at a normal reference position 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        





/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792